Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-15-00324-CV

                    IN THE INTEREST OF A.A.M. and R.M.M., Children

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00737
                          Honorable Richard Garcia, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED.

       We order that no costs shall be assessed against appellant because he is indigent.

       SIGNED September 9, 2015.


                                                 _____________________________
                                                 Sandee Bryan Marion, Chief Justice